Citation Nr: 0945418	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  04-25 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel

INTRODUCTION

The Veteran served on active duty from November 1966 to July 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claims for service connection for back and right 
knee disabilities.  This case was previously before the Board 
in March 2007, at which time it was remanded for additional 
development of the record.  

By decision dated October 2008, the Board denied the 
Veteran's claims.  He appealed to the United States Court of 
Appeals for Veterans Claims (Court) which, by Order dated 
June 2009, granted a Joint Motion to Remand (Joint Motion).  
The case is again before the Board for appellate 
consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran asserts that service connection is warranted for 
back and right knee disabilities.  The Board's October 2008 
determination was based, in part, on the conclusions of a May 
2003 VA examination.  The examiner noted that the Veteran was 
involved in a motor vehicle accident prior to service.  He 
noted that the Veteran's service treatment records revealed 
"extensive evaluation and treatment due to numerous 
exacerbations of low back pain" in service.  He opined that 
the Veteran's back disorder was proximately due to the motor 
vehicle accident prior to service.  The examiner also stated 
that in response to the RO's question regarding whether the 
back was proximately caused by the hips and knee, it was more 
likely than not aggravated by the Veteran's osteoarthritic 
condition of the right hip and related to altered 
biomechanics secondary to his right hip and recent surgical 
procedure on his right great toe.  The Joint Motion pointed 
out that the examiner failed to explain why the fact the 
Veteran was seen on a number of occasions in service for back 
symptoms was not indicative of aggravation of the back 
condition.  It was also noted that it was not clear whether 
the Veteran had injured his right hip prior to service, 
during service, or following his separation from service.  If 
the right hip disability occurred after service, the examiner 
did not explain how it could have impacted or aggravated the 
back disability during service.  However, the Joint Motion 
did not recognize that the opinion concerning the hips was in 
reference to a question from the RO concerning service 
connection on a secondary basis (i.e. pursuant to 38 C.F.R. 
§ 3.310), and not regarding in-service aggravation of a pre-
existing back condition.    

With respect to his claim for service connection for a right 
knee disability, the Board notes the Veteran asserts that he 
injured the right knee in November 1966.  The service 
treatment records disclose that on a March 1967 referral to 
the orthopedic clinic, it was reported that the Veteran had 
been hospitalized earlier that month for right knee pain.  
The clinical history on a March 1967 X-ray study of the right 
knee noted an unstable knee.  When he was seen in April 1967, 
the Veteran reported right knee pain.  It was indicated that 
he had swelling.  He was treated with an Ace bandage.  On 
medical evaluation in May 1967, it was reported that he had 
sprained his right knee in November 1966, that he was treated 
for it, and that he was mildly symptomatic.  The Joint Motion 
pointed out that the available service treatment records did 
not include the report of that treatment in November 1966 
with respect to his knee, and that the VA had not attempted 
to obtain that record.  It was specifically stated that 
remand should be ordered to attempt to obtain any outstanding 
service treatment records.

It was indicated during the July 2006 hearing before the 
undersigned that the right knee disability is the result of 
an incident in November 1966 when he fell down some stairs.  
It was also related that he had been stationed in Amarillo, 
Texas when this occurred.  In this regard, the service 
treatment records show that the clinical history on an X-ray 
study of the lumbar spine at the U.S. Air Force Hospital in 
Amarillo in November 1966 was that he had fallen down stairs.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO/AMC for action as 
follows:

1.  The RO/AMC should attempt to obtain 
any additional service treatment records 
available, to specifically include a 
November 1966 service treatment record 
from the U.S. Air Force Hospital in 
Amarillo, Texas pertaining to treatment 
for his right knee.  If such records 
cannot be obtained, it should be so noted 
and the Veteran notified of such.

2.  The Veteran should then be afforded a 
VA orthopedic examination by a physician 
to determine the nature his back 
disability and for an opinion as to the 
possible relationship to service.  The 
claims folder must be made available to 
and be reviewed by the examiner in 
conjunction with the examination.  All 
necessary tests should be performed.  The 
rationale for all opinions must be set 
forth.  Following review of the claims 
file and examination of the Veteran, the 
examiner is directed to furnish an 
opinion concerning the following:

(a)  Did the Veteran's preexisting back 
disability undergo a permanent worsening 
of the underlying disorder during 
service, or were the complaints 
documented during service no more than an 
exacerbation of symptoms.  In rendering 
the opinion, the examiner should explain 
why the symptoms noted in service do or 
do not reflect permanent worsening of the 
pre-existing low back disability.  

(b) If there was an increase in the 
severity of the underlying low back 
disability during service, the examiner 
should provide an opinion as to whether 
that increase was clearly due to the 
natural progress of the disorder.  

(c)  Is the currently diagnosed low back 
disorder related to the in-service low 
back complaints? 

(d)  If any low back disability is deemed 
to have been first manifested in service, 
that is, it did not pre-exist service, 
the examiner should so indicate.  

3.  Following completion of the above, 
the RO/AMC should review the evidence and 
determine whether the Veteran's claims 
may be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


